April      1,   1975


The Honorable James E. Nugent                                        Opinion        No.     H-571
Chairman,  House Transportation              Committee
P. 0. Box 2910                                                       Re: Whether a county
Austin, Texas   78767                                                auditor must be appointed
                                                                     in Kerr County.

Dear   Chairman     Nugent:

         At the direction of the House Transportation Committee, you have
requested our opinion concerning whether a county auditor must be appointed
in Kerr County.

          Article   1645,     V. T. C. S.,    provides:

                    In any county having a population of 35, 000
                    inhabitants or over according to the Last
                    preceding Federal   Census,  or having a tax


                    be appointed every two years an auditor                    of
                    accounts and finances,  the title of said
                    office to be County Auditor,.  . .

          In Attorney Genera,1 Opinions WW,-1142 (1961), and G-4828(1942),       thi,s
statute was held to be mandat:ory.       Since we have been informed that Kerr
County had a tax valuation of $51, b22, 707 in 1974, a county auditor clearly
must be appointed pursuant t,o the procedure provided in artic,le 1647, V. T. C. S.
Article 1645a-9,   which purports Taoprohibit the appoimment       of a county audi-
tor in counties of a populat:ion less than 25, 500 except upon petition of the
commissi,oners    court is inapplicab:lle, for article lb45 is of subsequent enact-
ment.   Popham vi Pat,terson,     51 S. W. 2d 680, 684 (Tex. Sup. 1932).

                                       SUMMARY

                    A county auditor         must be appointed            for Kerr        County.




                                                               Attorrwy     General        of Texas




                                              p.   2555
The Honorable    James   E.   Nugent   - Page 2   (H-571)




Opinion   Committee


jwb




                                       p. 2556